Citation Nr: 0724196	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  03-32 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1970 to March 
1972.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision in 
which the RO denied the veteran's claim of service connection 
for PTSD.  In June 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in September 2003, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in November 2003.  The RO continued the denial of the claim 
on appeal (as reflected in February 2004 and March 2006 
supplemental SOCs (SSOCs)) and forwarded this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent evidence does not reflect a medical diagnosis 
of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, the appellant completed and submitted a PTSD 
questionnaire at the time he filed his claim in January 2003.  
The September 2003 SOC informed the appellant of the 
information needed to substantiate his claim for service 
connection for PTSD.  In a January 2006 post-rating letter, 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection for PTSD, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  After the 
veteran was afforded the opportunity to respond to the notice 
identified above, the February 2004 and March 2006 SSOCs 
reflect readjuducation of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

Clearly, the January 2006 letter meets the first three of 
Pelegrini's content of notice requirements.  While the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim, the 
claims file reflects that the veteran has submitted evidence 
in support of his claim.  Given that fact, as well as the 
RO's instructions to him, the Board finds that the veteran 
has, effectively, been put on notice to provide any evidence 
in his possession that pertains to the claim.  Accordingly, 
on these facts, the RO's omission is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  

The Board also notes that the March 2006 SSOC informed the 
veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  However, the Board finds that neither the 
timing nor form of this notice is shown to prejudice the 
veteran.  As the Board's decision herein denies the claim for 
service connection, no effective date or higher rating is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records,  outpatient treatment records from 
the VA Medical Center (VAMC) in Salem, Virginia, and reports 
of VA examination.  Also of record are various written 
statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543.  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West  2002); 
38 C.F.R. § 3.303 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f). 

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2006).  
In this case, however, there is no medical diagnosis of PTSD.  

Service medical records are negative for any psychiatric 
complaint, finding,  or diagnosis.  Reports of the veteran's 
induction examination of April 1970 and his discharge 
examination of February 1972 show no psychiatric 
abnormalities.

VA outpatient treatment records dated from January 2002 to 
November 2005 reflect no treatment for or diagnosis of PTSD, 
though depression was listed as one of the active problems on 
his medical profile.  December 2002 and February 2004 PTSD 
screenings were negative for any evidence of PTSD.  An August 
2005 PTSD screening was noted as positive without further 
explanation.  

The veteran underwent VA mental health examination in October 
2003, not specifically for PTSD, but for assessment of his 
depression (in connection with a claim for nonservice-
connected pension benefits).  The examining clinical 
psychologist reviewed the veteran's VA outpatient medical 
records (which comprise a significant portion of the claims 
file)..  The veteran reported emotional troubles since the 
early 1970s after he returned from service in the Republic of 
Vietnam.  He reported a history of being on heroin and said 
he was receiving psychiatric inpatient treatment at the time 
of his return to this country.  He denied any psychiatric 
help since 1974, was currently on no psychiatric medications, 
and was not then receiving any psychotherapy.  The veteran 
reported feeling worse in the past few years, especially when 
he was unoccupied.  He complained of daily sadness, low self 
esteem, crying once or twice a week, irritability, often 
anhedonic, feeling very withdrawn, and sleep impairment.  The 
veteran noted significant trouble with maintaining 
relationships.  Reportedly, he as then residing with his 
mother and a sister.  Also noted were the veteran's history 
of imprisonment and no full-time employment.  

On examination, the veteran presented with a mildly 
restricted affect, appeared mildly irritable and dysphoric.  
He denied problems with anxiety, delusions, hallucinations, 
and panic attacks, and reported no recent suicidal thinking.  
He admitted to a history of such thoughts, though no 
attempts.  He also reported a history of homicidal thinking, 
but not for one month, and denied current homicidal thoughts.  
He was able to maintain minimal personal hygiene and basic 
activities of daily living and was noted as fully oriented.  
He denied significant difficulty with memory loss or 
obsessive behavior.  The examination report noted that the 
veteran had a history of severely impaired impulse control as 
evidenced by his alcohol and drug use, a history of 
aggression, and anti-social behaviors.  

The diagnoses were dysthymic disorder, alcohol dependence and 
cocaine abuse, and anti-social personality disorder; the VA 
examiner noted that these three problems were all 
interrelated.  The examiner made no reference to either in-
service stressors or a PTSD diagnosis, and did not expressly 
identify any PTSD-like symptoms.

A February 2004 VA clinic history and physical noted the 
veteran had alcohol, physical and psychological problems.  It 
also was noted that the veteran had no psychiatric 
hospitalizations and that he denied any current suicidal or 
homicidal ideations.  A report of a psychosocial history that 
same month noted the veteran said he was never an outpatient 
or private patient for psychiatric services.  He also denied 
experiencing psychological or emotional problems within the 
previous 30 days and did not endorse significant psychiatric 
symptoms.  He also said that he had never been prescribed 
medication for psychological or emotional problems and denied 
that treatment for such was important to him.

As indicated above, none of above-described medical evidence 
reflects any diagnosis or reference to PTSD, and neither the 
veteran nor his representative have presented or identified a 
medical document reflecting a diagnosis of PTSD.   As such, 
there is no medical evidence to support the veteran's claim.  

In addition to the medical evidence, the Board has considered 
the assertions advanced by the appellant and his 
representative in connection with the claim.  However, as 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter-to include the 
diagnosis of a specific disability (here, PTSD).  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, any lay assertions in this regard have no probative 
value.  

Where, as here, competent medical evidence does not establish 
that the veteran has the disability for which service 
connection is sought, there can be no valid claim for service 
connection for any such disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223,225 (1992).  Here, the claim must 
be denied because the first, essential criterion for 
establishing service connection for PTSD, pursuant to 38 
C.F.R. § 3.304(f), is not met.  As such, the Board need not 
address whether the remaining regulatory requirements under 
the governing regulation-evidence of a link between an in-
service stressor and PTSD, and credible evidence that the 
claimed stessor actually occurred-are met.  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent evidence supports 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.  
App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


